OFFICE        OF THE ATTORNEY         GENERAL     OF TEXAS
                                    AUSTIN
                                .




Honorable J. H. O'Neall
County Attorney
Swisher Goturty
Tulle, Texae

Dear Sir:


                                                        e nmxlmum aelarlsu the
                                                       rs ooul6 pay thereeltee
                                                       rrr 1954, lOSS, 1936,


                                                          above-stated quertion



                                                        bltanta aooording to
                                                        ax ral&tiun la




           *. . . .In counties having aeseesed reluatioa of
     more them Pour &Hllios.Pfre Hundred. Thousand end One
     Dollare (#4,500,001) i&d less than Sir Uillloa Dollars
     ($6,000 000) eaoh ao;eaiueioner e&all reaeiv6,Fi.r8 Dal-
     lars (&.OO) per day for eaah de$%w~rved as oomiseiuner,
     and    6 like   arpotmt u-he13 aoting    afd/Qx-ofrit3io
                                                            road tmper-
     intendent in hie CdSJSi6ll8r'S  PF8oinOt, provided in
     no 8YWlt Shall his total WQWlZl?ltiOXA eXk306d 7!W81Pe &ltl-
     dred Dollars (#lUWf in sap at8 y8we*
Honorable J. 11.O'Neall, June 12, 1939, Page 2


             Article 2350 (1) reeihrias follows:
             "The salary of eaoh County Commlssloner and eaah
        County 3udc.emay be paid wholly out of the County Cen-
        era1 Fund, or, at the option of the Corvalssicnera
        Court, may be paid out of the County General Fund and
        out of the Road and Erldge Fund in the following pro-
        aort!ons: County Judge not to sxaeed seventy-five per
        cent (75$) of suoh salaries msy be paid out of the
        Road and Eridge Fund, and the reaelnder out of the
        General Fund of the County, and eaoh County Comm.issioner*s
        salary may, at the disorstlon or the C0mmi8slonore
        Court, all be paid out of the Road an6 Bridge Fund;
        provided thi8 SQ0tiOn ehall not apply exoept In OOuIItie8
        where the oon8tltutlonal limit or twenty-five oents
        (25#) on the One Hundred Dollars~,($lOO) 18 levied for
        general purpo8e8.*

          The firet oalled se8s%On of the Forty-Third L8&&&re
paeeed House Bill No. 88, Ohapter 88, whioh pr0Yides that:

               "'Xxoept in all oountie8 having an .assesead falua-
        tion or more than Five Nllllon Dollars ($5,000,000) an&
        leas than Five Mllllon Five Hundred Dollar8 ($~,SOO,OOO)
        aooordlng to the la8t preoeding.tax roll, 8808 oom-
        missioner shall reoelve an anql      salary not to 4X0wa
        Tuelv~   Hundred Dollnrs ($1800).

          The a8se88ed valuation of Swisher Oounty.har been m0re
than )5,500,000 for 8aoh of the above mentioned years. House Bill
Ho. 86, 8upra. beoame 8ffeOtiYe Ootober R5, lY33. Ohapter 816,
Aots of the Forty-Third .Legislature, Regular Se88ion, provides
that:

             "The salary of the 8aid oommi8slonere shall be
        paid at least one-half out of th8~ Road and Rridg6
        Fund but not to exoesd seventy-five (95%) per oent of
        8ai& salary shall be paid out of aaid~fund and remaln-
        aer out of the General Fund of the Obunty. . . .*

             In view of the fOr8going statutea, you are respeativsly
advised that it is the opinlo&%f this department that the maximum
salaries for the members of ttieOommlsslonere~ Court of Swisher
z;Ety     has been $1,200 a year for the year8 1034 to 1936, lnolu-
    .

           In answer to your seoond qUe8tiOn,   you are further ad-
vised that from January 1, 1934, to hl&l8t    31, 1935, the c0mmzlseloners
should have been paid at lea8t  one-hslf and not to eXoeed three-
i'ourths of their salary fr0m the Road and Bridge Fund and the ro-
Honorable J. 9. O'Neall, June 12,,1939, Page 3


malnder frou the General Fund. From August 31, 1935, the effec-
tive dale of Article 2356 II), the Coznmissioners'Court could
within their discretion pay all of their salaries out of the
Road and Erldge Fund; provided, that'Swisher County had levied
the constitutional limit at twenty-five cents (25$) on the One
Hundred Dollars ($100) valuation.
            Trusting thet the foregoing an8wers your inquiry,,we
remain
                                         Your8 very truly
                                     AlTORNEY   0ENJTR.UOF TEXAS




AWrGO

AFTROYED: